Citation Nr: 0629325	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  06-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than October 5, 
2005, for the grant of nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1967 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision by the 
RO that, in pertinent part, granted nonservice-connected 
pension benefits, effective from October 5, 2005.  The 
veteran perfected an appeal as to the effective date. 

In July 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

In July and August 2006, he also submitted additional 
evidence pertinent to his claim, but waived agency of 
original jurisdiction consideration.

By correspondence dated August 3, 2006, the Board notified 
the veteran that his motion to advance his case on the docket 
had been granted.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran filed a claim for pension benefits which was 
received by the RO on October 5, 2005.

3.  The veteran was shown to be totally and permanently 
disabled as a result of nonservice-connected metastatic 
melanoma and the residuals of a cerebrovascular accident with 
left-sided hemiparesis, on August 29, 2005.

4.  The medical evidence of record establishes that the 
veteran was incapacitated by physical or mental impairment 
that prevented him from filing a claim for pension benefits 
for at least 30 days following the August 29, 2005, date of 
total and permanent disability.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 29, 
2005, for the grant of nonservice-connected pension benefits, 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (b)(1)(ii)(B) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). A 
review of the record shows the veteran was notified of the 
evidence not of record that was necessary to substantiate his 
claims and of which parties were expected to provide such 
evidence including by correspondence dated in November 2005 
and January 2006. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (herein 
after "the Court") issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In April 2006, the RO issue notice complaint with 
the requirements of Dingess.  To the extent that there may be 
any deficiency of notice or assistance in this case, there is 
no prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision.

VA law provides that the effective date of an award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, and an 
evaluation following such award, will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2005).

The effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 C.F.R.§ 3.400.  For a pension claim 
received on or after October 1, 1984, except as provided by 
(b)(1)(ii)(B) of this section, the effective date will be the 
date of receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).

The exception under (b)(1)(ii)(B) of 38 C.F.R. § 3.400 
provides that if, within one year from the date on which the 
veteran first became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension may 
be effective from the date of receipt of claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  For the purposes of this subparagraph, 
the presumptive provisions of 38 C.F.R. § 3.342(a) do not 
apply.  Id.

In this case, by a February 2006 rating decision, the RO 
granted the veteran's claim for nonservice-connected pension 
benefits, effective October 5, 2005.  The effective date 
assigned corresponds to the actual date of receipt by the RO 
of the veteran's pension application.  

The veteran's representative, on behalf of the veteran, 
asserted in the March 2006 notice of disagreement that the 
veteran is entitled to an effective date retroactive for two 
additional months.  In a March 2006 letter, the veteran's 
representative stated that the veteran was requesting 
approval of retroactive benefits for the months of August 
2005 and September 2005.  During the July 2006 hearing before 
the undersigned, the veteran's representative stated that the 
veteran had a stroke on "March 29, 2005," which resulted in 
the diagnosis of brain cancer, and that the veteran's 
incapacitation on "July 29th" rendered him incapable of 
filing paperwork for non-service connected benefits.   

An August 29, 2005, VA Rocky Hill Home and Hospital record 
reflects that the veteran reported an inability to feel or 
move his left arms and legs.  An ambulance was called and he 
was admitted to Hartford Hospital that same day with a 
diagnosis of hemorrhagic stroke.  The Hartford Hospital 
discharge summary reflects that on admission the veteran was 
very drowsy, inattentive, and severely dysarthric with a left 
facial droop and very dense hemiparesis which seemed to 
worsen the day following admission.  He was discharged on 
September 9, 2005, with a diagnosis of metastatic brain 
tumors with hemorrhagic transformation, presumed lung cancer.  
At the time of discharge he was alert, awake and oriented, 
but remained dysarthric with improvement and had diminished 
strength in his left arm.  

A September 9, 2005, VA Rocky Hill Hospital admission record 
reflects the veteran's noted diagnosis and that he had left-
sided weakness.  He was to undergo daily radiation treatment 
and treatment for balance, strengthening, and mobility.  VA 
hospital records dated from September 12 to September 30 
reflect that the veteran underwent radiation treatment.  VA 
records also noted that he demonstrated impaired safety as 
well as impairment with in room functional mobility and 
activities of daily living.  In correspondence dated in July 
2006 the veteran's treating oncologist stated that the 
veteran was unable to complete disability forms due to a 
stroke which effected his ability to write and that the 
veteran was unable to sign his check in September 2005 
secondary to brain tumor activity.  

Based upon the evidence of record, it is shown that the 
veteran became permanently and totally disabled on August 29, 
2005, within the year prior to October 5, 2005, and it is 
shown that his disabilities were so incapacitating as to 
prevent him from filing a pension claim for at least 30 days 
following the date of permanent and total disablement.  
Therefore, an earlier effective date of August 29, 2005, is 
warranted for the award of nonservice connected pension 
benefits.


ORDER

Entitlement to an effective date of August 29, 2005 for the 
award of nonservice-connected pension benefits is granted.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


